                                                                                      FTI Consulting, Inc.
                                                                                      3 Times Square
                                                                                      9th Floor
                                                                                      New York, NY 10036

                                                                                      212.247.1010 telephone
                                                                                      212.841.9350 facsimile

                                                                                      www.fticonsulting.com
January 22, 2021

Bruce Blalock
Henry Ford Village
15101 Ford Road
Dearborn, MI 48126
blalockbruce@hfvillage.com

Kushant Shah
Henry Ford Village
15101 Ford Road
Dearborn, MI 48126
shahkushant@hfvillage.com

CC:
Sheryl Toby
Dykema Gossett PLLC
39577 Woodward Avenue, Suite 300
Bloomfield Hills, Michigan 48304

Re: Henry Ford Village Bk
    FTI Job No. 478525.0002 and 478525.0003
    Invoice #7571164


Enclosed are our invoices for professional services rendered in connection with the above referenced matter.
Professional fees and expenses are detailed herein in accordance with the Order Granting FTI’s Amended
Employment Application [Docket 129]. This invoice covers FTI hourly professional fees rendered for the period
from December 16, 2020 through January 15, 2021 and monthly advisory fee of $75,000 for the services of Chad
Shandler as Henry Ford Village’s Chief Restructuring Officer (“CRO”) for the period from January 16, 2021
through February 15, 2021.

Please do not hesitate to call me to discuss this invoice or any other matter.

Sincerely yours,


/s/ Chad Shandler
Chad Shandler
Senior Managing Director




     20-51066-mar         Doc 242      Filed 01/22/21        Entered 01/22/21 12:55:37     Page 1 of 41
                                                Service List


VIA E-MAIL

Leslie K. Berg
Trial Attorney
United States Department of Justice
Office of the U.S. Trustee
211 West Fort Street Suite 700
Detroit, Michigan 48226
O: 313-226-7950
C: 202-631-2903
Leslie.K.Berg@usdoj.gov



VIA E-MAIL

Eric Walker
Perkins Coie LLP
131 S. Dearborn Street Suite 1700
Chicago, IL 60603-5559
D. +1.312.324.8659
F. +1.312.324.9659
E. EWalker@perkinscoie.com



VIA E-MAIL

Daniel Bleck
Eric Blythe
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
One Financial Center, Boston, MA 02111
Office: 617.348.4913
Cell: 203.376.5399
DSBleck@mintz.com
ERBlythe@mintz.com




                                                                                                  2
    20-51066-mar        Doc 242       Filed 01/22/21   Entered 01/22/21 12:55:37   Page 2 of 41
                                                                                                                        Invoice Remittance

Bruce Blalock
                                                                                                                                 January 21, 2021
Henry Ford Village
                                                                                                                         FTI Invoice No. 7571164
15101 Ford Road
                                                                                                                              FTI Job No. 478525
Dearborn, MI 48126
                                                                                                                    FEDERAL I.D. NO. XX-XXXXXXX



Re: Henry Ford Village Bk


Current Invoice Period: Charges Posted through January 15, 2021
____________________________________________________________________________________________________

Professional Services............................................................................................                  $237,327.00

Advisory Fee (CRO) ............................................................................................                      $75,000.00

Total Amount Due this Period..............................................................................                         $312,327.00

Total Amount Due *........................................................................................                         $312,327.00



Please Remit Payment To: FTI Consulting, Inc.
                         P.O. Box 418178
                         Boston, MA 02241-8178

Wire Payment To: Bank of America, NA                                              ACH Payments To: Bank of America, NA
103West 33rd Street, New York, NY 10001                                           1455 Market Street, San Francisco, CA 94109
Account #: 003939577164                                                           Account #: 003939577164
ABA #: 026009593                                                                  ABA #: 052001633

* Payment is due after 14 days, upon mutual resolution of any objections or upon court approval if required per
the terms of the Order Granting the Debtor’s First Amended Application for Order Under 11 U.S.C §§ 363 and
105(A) (I) Authorizing the Employment and Retention of FTI Consulting, Inc. to provide the Debtor a Chief
Restructuring Officer and Certain Additional Personnel and (II) Authorizing the Continued Appointment of Chad
J. Shandler as Chief Restructuring Officer for the Debtor.




                                                                                                                                                3
       20-51066-mar                 Doc 242            Filed 01/22/21               Entered 01/22/21 12:55:37               Page 3 of 41
                                                                                        Invoice Activity
____________________________________________________________________________________________________



                               SUMMARY OF PROFESSIONAL FEES AND DUES
                              DECEMBER 16, 2020 THROUGH JANUARY 15, 2021



       PROFESSIONAL                    Position            RATE                HOURS    TOTAL FEES

 Chesley, Rachel           Managing Director                   760.00             0.9           $ 684.00
                                                                         (1)
 Chesley, Rachel           Senior Managing Director            925.00             2.8            2,590.00

 Imhoff, Dewey             Senior Managing Director           1,125.00            5.0            5,625.00
                                                                         (1)
 Imhoff, Dewey             Senior Managing Director           1,165.00            8.0            9,320.00

 DeLuise, Kevin            Managing Director                   855.00            37.5           32,062.50
                                                                         (1)
 DeLuise, Kevin            Managing Director                   905.00            40.7           36,833.50

 Probber, Roberta          Senior Director                     775.00            24.1           18,677.50
                                                                         (1)
 Probber, Roberta          Senior Director                     865.00            26.6           23,009.00

 Sperry, Jonathan          Senior Director                     650.00             2.3            1,495.00

 Miller, Erin              Director                            550.00             2.6            1,430.00

 Rosselet, Sarah           Director                            550.00            37.9           20,845.00

 Kaneb, Blair              Senior Consultant                   560.00            15.8            8,848.00
                                                                         (1)
 Kaneb, Blair              Senior Consultant                   635.00            41.3           26,225.50

 Shapiro, Jill             Consultant                          415.00            47.4           19,671.00
                                                                         (1)
 Shapiro, Jill             Consultant                          470.00            49.6           23,312.00

 Baldo, Diana              Consultant I                        350.00             8.6            3,010.00

 Negron, Sabrina           Consultant I                        350.00             9.1            3,185.00

 Hellmund-Mora, Marili     Associate                           280.00             1.8              504.00
                           Grand Total                                          362.0        $ 237,327.00




                                                                                                            4
      20-51066-mar       Doc 242        Filed 01/22/21   Entered 01/22/21 12:55:37      Page 4 of 41
                                                                                           Invoice Activity
____________________________________________________________________________________________________


                                         SUMMARY OF HOURS BY TASK
                                  DECEMBER 16, 2020 THROUGH JANUARY 15, 2021


  Task                                                                            Total        Total
  Code                                Task Description                            Hours        Fees

    1     Situation Assessment/Develop Work Plan                                     1.5       $ 1,202.50

    3     Cash Forecasting/Treasury Management                                      85.7       60,258.00

    5     Asset Monetization/M&A/Refinancing                                        21.1       13,162.00

    6     Financial Projections                                                     10.0         7,113.50

    9     Corporate Strategy Communications                                         64.2       33,239.00

   10     Prepare for and Attend Court Hearings                                      6.6         4,818.00

   12     Communications/Meetings with Counsel                                      10.6         9,181.00

   13     Communications/Meetings with Secured Creditors                             5.9         5,078.50

   14     Communications/Meetings with Other Parties                                 5.0         3,613.50

   15     Monthly Operating Reports                                                 27.4       14,891.00

   16     SOFAs & SOALs                                                              2.0         1,702.00

   18     Assistance with Miscellaneous Motions                                     36.8       32,176.00

   20     Other Reporting                                                           53.3       29,693.50

   22     Claims Management, Reconciliation and Resolution                          16.7       12,032.50

   34     Retention Matters                                                          0.2          155.00

   35     Billing/Staffing Reports                                                  15.0         9,011.00
          GRAND TOTAL                                                              362.0     $ 237,327.00




                                                                                                            5
    20-51066-mar            Doc 242     Filed 01/22/21       Entered 01/22/21 12:55:37     Page 5 of 41
                                                                                                         Invoice Activity
____________________________________________________________________________________________________


                                              DETAIL OF TIME ENTRIES
                              DECEMBER 16, 2020 THROUGH JANUARY 15, 2021


  Task
                  Date            Professional          Hours                            Activity
 Category
     1          01/04/21     Kaneb, Blair                 0.5      Participate on team call re: case update.


     1          01/04/21     Probber, Roberta             0.5      Call with FTI team regarding status of projects and
                                                                   work plans going forward.

     1          01/04/21     DeLuise, Kevin               0.5      Status update meeting with FTI team re: cash
                                                                   collateral budget and other matters.

 Task Code 1 Subtotal                                     1.5


     3          12/16/20     DeLuise, Kevin               0.2      Respond to Comerica information request:
                                                                   Foundation merger documents.

     3          12/16/20     DeLuise, Kevin               0.3      Correspond with vendor (Midway Dental).


     3          12/16/20     Kaneb, Blair                 0.7      Create accounts payable schedule based on 13-
                                                                   week cash collateral budget.

     3          12/17/20     DeLuise, Kevin               0.2      Review check run we 12/18 major vendors.


     3          12/17/20     DeLuise, Kevin               0.2      Follow up on banking options.


     3          12/17/20     Kaneb, Blair                 0.3      Discuss disbursement timing with K DeLuise.


     3          12/17/20     DeLuise, Kevin               0.3      Call with B Kaneb re: timing of disbursements.


     3          12/17/20     Shapiro, Jill                0.4      Participate on call with HFV Management re:
                                                                   accounts payable management.

     3          12/17/20     Kaneb, Blair                 0.4      Call with HFV management re: accounts payable
                                                                   schedule.

     3          12/17/20     DeLuise, Kevin               0.4      Call with CFO; Controller and AP manager re:
                                                                   timing of disbursements.

     3          12/18/20     DeLuise, Kevin               0.2      Respond to vendor matters re: Arbitrage


     3          12/18/20     DeLuise, Kevin               0.2      Review vendor invoices re: check run support.


     3          12/20/20     DeLuise, Kevin               0.3      Review check run we 12/17.


     3          12/21/20     DeLuise, Kevin               0.1      Attend to vendor matters re: ADT.




                                                                                                                         6
     20-51066-mar          Doc 242           Filed 01/22/21     Entered 01/22/21 12:55:37                Page 6 of 41
                                                                                                  Invoice Activity
____________________________________________________________________________________________________


    3         12/21/20     DeLuise, Kevin          0.1      Call with D Pierce (ML) re: LOC renewal.


    3         12/21/20     DeLuise, Kevin          0.2      Review and finalize check run we 12/17.


    3         12/21/20     Probber, Roberta        0.3      Discussion with Citizens Bank on potential account
                                                            transfer.

    3         12/21/20     DeLuise, Kevin          0.3      Call with Control Solutions.


    3         12/21/20     DeLuise, Kevin          0.4      Call with Citizens Bank re: new accounts.


    3         12/22/20     DeLuise, Kevin          0.5      Reconcile and analyze Control Solutions activity.


    3         12/22/20     DeLuise, Kevin          2.1      Vendor matters including ADT; Control Solutions
                                                            and LOC/State of MI; OneCare.

    3         12/24/20     Probber, Roberta        0.3      Provide counsel with requested information related
                                                            to PPP loan.

    3         12/28/20     DeLuise, Kevin          0.4      Review proposed check run we 12/28.


    3         12/28/20     DeLuise, Kevin          0.4      Call with CFO of Control Solutions.


    3         12/28/20     DeLuise, Kevin          0.4      Call with Counsel re: One Care.


    3         12/29/20     DeLuise, Kevin          0.3      Update call with BOA/Merrill Lynch.


    3         12/30/20     Probber, Roberta        0.2      Review projected IL move-in report forwarded
                                                            from Company for cash flow projections.

    3         12/30/20     DeLuise, Kevin          0.2      Review/analyze Escrow accounting.


    3         12/30/20     DeLuise, Kevin          0.2      Attention to State of MI surety bond matter.


    3         12/30/20     DeLuise, Kevin          0.3      Provide information to K Meyers (BOA counsel)
                                                            re: LOC.

    3         12/30/20     DeLuise, Kevin          0.4      Call with K Meyers (BOA counsel) re: LOC.


    3         12/30/20     DeLuise, Kevin          0.6      Review AP check run we 1/4 and related support
                                                            for same.

    3         12/30/20     DeLuise, Kevin          0.8      Prepare supporting information for insurance
                                                            broker re: surety bond.

    3         01/04/21     Probber, Roberta        0.2      Reach out to Citizens regarding status of potential
                                                            accounts.




                                                                                                                  7
    20-51066-mar         Doc 242      Filed 01/22/21     Entered 01/22/21 12:55:37                Page 7 of 41
                                                                                                       Invoice Activity
____________________________________________________________________________________________________


    3         01/04/21     DeLuise, Kevin               0.2      Reviewed professional fee and vendor invoices and
                                                                 forward for payment processing (KCC; FTI and
                                                                 others).
    3         01/04/21     DeLuise, Kevin               0.3      Contacted prospective banks for status update.


    3         01/04/21     DeLuise, Kevin               0.3      Analyze escrow deposit accounting and fee
                                                                 analysis.

    3         01/04/21     DeLuise, Kevin               0.7      Review draft cash collateral budget and
                                                                 assumptions.

    3         01/04/21     Kaneb, Blair                 1.0      Analyze rent rolls and update monthly service fees
                                                                 in cash flow.

    3         01/04/21     Kaneb, Blair                 2.2      Update revenue in cash flow for actuals through
                                                                 November.

    3         01/04/21     Kaneb, Blair                 2.5      Update cash flow for actual expenses through
                                                                 1/4/21.

    3         01/05/21     DeLuise, Kevin               0.1      Call with N O'Dell re: RBC invoicing.


    3         01/05/21     DeLuise, Kevin               0.3      Call with K Meyers (BOA counsel) re: LOC
                                                                 renewal.

    3         01/05/21     Shapiro, Jill                0.4      Prepare 5-week variance report for updated cash
                                                                 budget.

    3         01/05/21     Shapiro, Jill                0.5      Prepare entrance fee analysis for cash budget.


    3         01/05/21     DeLuise, Kevin               0.5      Continue review of cash forecast and validation of
                                                                 assumptions.

    3         01/05/21     Kaneb, Blair                 1.0      Re-time non-operating expenses in cash flow.


    3         01/05/21     Kaneb, Blair                 1.1      Participate on working session call with R. Probber
                                                                 re: cash flow.

    3         01/05/21     Probber, Roberta             1.1      Meeting with B. Kaneb on updates to cash budget.


    3         01/05/21     Kaneb, Blair                 2.6      Revise run rates for operating expenses based on
                                                                 updated actual activity.

    3         01/06/21     Kaneb, Blair                 0.4      Review invoices from American Deposit
                                                                 Management.

    3         01/06/21     DeLuise, Kevin               0.4      Manage timing of payment of invoices vs cash
                                                                 collateral budget.

    3         01/06/21     DeLuise, Kevin               0.5      Attend to vendor issues and prepare response to
                                                                 IPFS late notice.

    3         01/06/21     Shapiro, Jill                0.7      Participate on call with R. Probber re: entrance fee
                                                                 analysis for updated cash budget




                                                                                                                        8
    20-51066-mar         Doc 242           Filed 01/22/21     Entered 01/22/21 12:55:37                Page 8 of 41
                                                                                                      Invoice Activity
____________________________________________________________________________________________________


    3         01/06/21     Probber, Roberta             0.7      Meeting with J. Shapiro on entrance fees.


    3         01/06/21     DeLuise, Kevin               0.8      Review update to draft cash collateral budget and
                                                                 assumptions.

    3         01/06/21     Probber, Roberta             1.2      Review cash flow.


    3         01/06/21     Kaneb, Blair                 1.4      Create accounts payable schedule for the second
                                                                 cash collateral budget.

    3         01/06/21     Shapiro, Jill                1.5      Update entrance fee analysis for updated cash
                                                                 budget.

    3         01/06/21     Kaneb, Blair                 1.9      Update payroll in cash flow and revise forecasted
                                                                 run rates.

    3         01/06/21     Kaneb, Blair                 2.2      Revise timing in cash flow based on discussion
                                                                 with head of accounts payable at HFV.

    3         01/07/21     DeLuise, Kevin               0.2      Review Entrance Fee analysis for cash collateral
                                                                 budget including call with CFO.

    3         01/07/21     Kaneb, Blair                 0.3      Participate on call with CFO to review cash
                                                                 collateral budget and revise select assumptions.

    3         01/07/21     Probber, Roberta             0.3      Review entrance fee schedule provided by K. Shah.


    3         01/07/21     DeLuise, Kevin               0.4      Review check run for we 1/5/21.


    3         01/07/21     Kaneb, Blair                 0.5      Participate on call with K. DeLuise re: cash
                                                                 collateral budget.

    3         01/07/21     DeLuise, Kevin               0.5      Call with B Kaneb re: cash collateral budget
                                                                 assumptions and timing of disbursements.

    3         01/07/21     DeLuise, Kevin               0.8      Perform treasury functions relating to IPFS and
                                                                 Phase 1 timing of payments and obtaining w9
                                                                 forms.
    3         01/07/21     Kaneb, Blair                 1.1      Create bridge between first and second cash
                                                                 collateral budgets and provide commentary for
                                                                 changes.
    3         01/07/21     Kaneb, Blair                 1.1      Reconcile occupancy between different HFV
                                                                 sources for cash collateral budget.

    3         01/07/21     Kaneb, Blair                 1.2      Revise cash collateral budget based on discussion
                                                                 with team.

    3         01/07/21     Shapiro, Jill                1.3      Update entrance fee analysis for the cash budget.


    3         01/07/21     Kaneb, Blair                 1.3      Participate on working sessions call with R.
                                                                 Probber and HFV management re: occupancy
                                                                 reconciliation.
    3         01/07/21     Probber, Roberta             1.3      Meeting with K. Shah and E. Hogg (HFV) and B
                                                                 Kaneb (FTI) regarding occupancy and census data.




                                                                                                                     9
    20-51066-mar         Doc 242           Filed 01/22/21     Entered 01/22/21 12:55:37               Page 9 of 41
                                                                                                    Invoice Activity
____________________________________________________________________________________________________


    3         01/07/21     DeLuise, Kevin           2.0       Review updated draft to cash collateral budget and
                                                              reconcile IL occupancy trends.

    3         01/08/21     Shapiro, Jill            0.2       Participate on call with K. DeLuise re: entrance fee
                                                              analysis to be incorporated in cash budget.

    3         01/08/21     DeLuise, Kevin           0.2       Receive and read emails regarding the timing of the
                                                              receipt of Dykema professional fee invoices for
                                                              Nov and Dec 2020.
    3         01/08/21     DeLuise, Kevin           0.2       Call with J Shapiro re: Entrance Fee income and
                                                              expense calculations for cash collateral budget
                                                              assumption.
    3         01/08/21     Kaneb, Blair             0.3       Update cash collateral budget for KEIP targets.


    3         01/08/21     Kaneb, Blair             0.3       Prepare tracker for accounts payable personnel at
                                                              HFV.

    3         01/08/21     DeLuise, Kevin           0.3       Review check run and cash collateral budget with
                                                              respect to timing of remittances.

    3         01/08/21     DeLuise, Kevin           0.3       Finalize check run and forward to AP for
                                                              processing.

    3         01/08/21     Shapiro, Jill            0.6       Participate on call with R. Probber re: entrance fee
                                                              analysis to be included in cash budget.

    3         01/08/21     DeLuise, Kevin           0.6       Review revisions to cash collateral budget.


    3         01/08/21     Kaneb, Blair             1.0       Revise cash collateral budget based on discussion
                                                              with team.

    3         01/08/21     Shapiro, Jill            1.2       Prepare entrance fee analysis to be included in cash
                                                              budget.

    3         01/08/21     Kaneb, Blair             1.2       Prepare PowerPoint report on second cash
                                                              collateral budget.

    3         01/08/21     Shapiro, Jill            1.8       Participate on team call re: HFV budget.


    3         01/08/21     Kaneb, Blair             1.8       Participate on call with FTI team re: second cash
                                                              collateral budget.

    3         01/08/21     Probber, Roberta         1.8       Meeting with FTI team to review occupancy, cash
                                                              flow and budget assumptions.

    3         01/08/21     DeLuise, Kevin           1.8       Regroup cash collateral budget call with FTI team.


    3         01/08/21     Shapiro, Jill            2.7       Review and analyze historical drug spend re:
                                                              updated cash budget.

    3         01/09/21     Shapiro, Jill            0.2       Participate on call with R. Probber re: drug spend
                                                              for updated cash budget.

    3         01/09/21     Probber, Roberta         0.2       Discussion with J. Shapiro on medical supply cost
                                                              assumptions.




                                                                                                                     10
   20-51066-mar          Doc 242       Filed 01/22/21     Entered 01/22/21 12:55:37                Page 10 of 41
                                                                                                      Invoice Activity
____________________________________________________________________________________________________


    3         01/09/21     Kaneb, Blair             0.5       Revise cash collateral budget for updated KEIP
                                                              targets.

    3         01/10/21     Kaneb, Blair             0.3       Revise medical supplies expenses in cash flow.


    3         01/10/21     Kaneb, Blair             1.2       Update cash collateral budget presentation.


    3         01/11/21     DeLuise, Kevin           0.3       Review and respond to changes and updates to
                                                              CCB.

    3         01/11/21     Shapiro, Jill            0.8       Participate on call re: cash budget.


    3         01/11/21     Kaneb, Blair             0.8       Participate on call with FTI team re: cash collateral
                                                              budget.

    3         01/11/21     Probber, Roberta         0.8       Meeting with FTI team to review updated cash
                                                              budget.

    3         01/11/21     DeLuise, Kevin           0.8       Follow up call with Team on cash collateral budget
                                                              and report.

    3         01/11/21     Kaneb, Blair             0.9       Update cash collateral budget presentation.


    3         01/11/21     Kaneb, Blair             1.1       Update cash collateral budget for opening cash
                                                              balance and restructuring fees.

    3         01/11/21     Kaneb, Blair             1.4       Prepare presentation for long term cash flow.


    3         01/12/21     Kaneb, Blair             0.3       Update cash collateral budget report.


    3         01/12/21     DeLuise, Kevin           0.3       Email bank to coordinate payment of bond.


    3         01/13/21     DeLuise, Kevin           0.1       Follow up on payment of bond premium re:
                                                              Comerica.

    3         01/13/21     DeLuise, Kevin           0.5       Respond to vendors and review 1/13/21 check run.


    3         01/13/21     Kaneb, Blair             0.7       Update cash collateral budget reports and 2021
                                                              budget report.

    3         01/13/21     Kaneb, Blair             0.9       Create cash collateral budget bridge and provide
                                                              explanation for variances.

    3         01/14/21     Probber, Roberta         0.1       Call with Citizens Bank.


    3         01/14/21     DeLuise, Kevin           0.2       Call with BOA/ML counsel re: letter of credit
                                                              renewal.

    3         01/14/21     DeLuise, Kevin           0.3       Call with independent contractor regarding pre
                                                              petition amounts due.




                                                                                                                      11
   20-51066-mar          Doc 242       Filed 01/22/21     Entered 01/22/21 12:55:37                  Page 11 of 41
                                                                                                      Invoice Activity
____________________________________________________________________________________________________


     3          01/15/21     DeLuise, Kevin           0.4        Call with CFO regarding specific vendors (Sysco;
                                                                 Pitney Bowes).

     3          01/15/21     Shapiro, Jill            0.5        Prepare update to long-term cash budget report.


     3          01/15/21     Shapiro, Jill            0.5        Review cash budget re: timing.


     3          01/15/21     DeLuise, Kevin           0.8        Review 1/13/21 check run and related support.


     3          01/15/21     Kaneb, Blair             1.4        Update cash collateral budget for new vendor terms
                                                                 and US Trustee fee schedule.

     3          01/15/21     Kaneb, Blair             1.5        Update cash collateral budget reporting.


 Task Code 3 Subtotal                                 85.7


     5          12/16/20     DeLuise, Kevin           0.2        Review CIM updates and information request
                                                                 fulfillment.

     5          12/16/20     Kaneb, Blair             0.3        Call with K. Shah and R. Probber re: refund
                                                                 balances for the CIM.

     5          12/16/20     Probber, Roberta         0.3        Discussion with B. Kaneb and K. Shah regarding
                                                                 current refund balances for CIM.

     5          12/16/20     Shapiro, Jill            0.4        Compile materials for PCA report.


     5          12/16/20     DeLuise, Kevin           0.6        Call with Arch Consulting and HFV Director of
                                                                 Maintenance.

     5          12/16/20     Shapiro, Jill            0.6        Participate on call with Arch re: PCA report.


     5          12/16/20     DeLuise, Kevin           0.7        Prepare information for PCA report; review and
                                                                 forward executed proposal to ARCH.

     5          12/16/20     Kaneb, Blair             3.6        Respond to diligence questions from RBC for the
                                                                 CIM.

     5          12/17/20     DeLuise, Kevin           0.2        Data fulfillment to ARCH.


     5          12/18/20     DeLuise, Kevin           0.4        Coordinate information response re: PCA.


     5          12/18/20     Shapiro, Jill            0.7        Prepare research re: competitors in connection with
                                                                 sales process.

     5          12/21/20     DeLuise, Kevin           0.3        Intro call with PCO.


     5          12/23/20     Probber, Roberta         0.9        Review assumptions and updates for CIM
                                                                 information.




                                                                                                                       12
    20-51066-mar           Doc 242       Filed 01/22/21      Entered 01/22/21 12:55:37               Page 12 of 41
                                                                                                       Invoice Activity
____________________________________________________________________________________________________


     5          12/23/20     Shapiro, Jill            2.4        Prepare summary of assumptions to be included in
                                                                 CIM for RBC.

     5          12/28/20     Probber, Roberta         0.1        Follow up on information request from RBC.


     5          12/28/20     Probber, Roberta         1.1        Review and respond to request from RBC for data.


     5          12/29/20     DeLuise, Kevin           0.2        Respond to ARCH information request.


     5          12/29/20     Shapiro, Jill            0.6        Compile information responsive to PCA requests.


     5          01/11/21     Shapiro, Jill            0.4        Compile information re: sales process related
                                                                 requests.

     5          01/11/21     DeLuise, Kevin           0.6        Respond to prospective buyers information
                                                                 requests.

     5          01/12/21     Shapiro, Jill            0.4        Participate on call with R. Probber re: sales process
                                                                 related requests.

     5          01/12/21     Shapiro, Jill            0.4        Participate on call with K. DeLuise re: sales
                                                                 process related requests.

     5          01/12/21     Probber, Roberta         0.4        Call with J. Shapiro to review information
                                                                 requested by potential buyer.

     5          01/12/21     DeLuise, Kevin           0.4        Call with J Shapiro re: potential buyer information
                                                                 request.

     5          01/12/21     Shapiro, Jill            2.3        Compile information re: sales process related
                                                                 requests.

     5          01/13/21     Shapiro, Jill            0.4        Compile information re: sales process related
                                                                 requests.

     5          01/13/21     DeLuise, Kevin           1.6        Respond to potential buyer information requests
                                                                 including segment reporting, UI information etc.

     5          01/14/21     Shapiro, Jill            0.2        Compile information re: sales process related
                                                                 requests.

     5          01/15/21     Shapiro, Jill            0.1        Compile information re: sales process related
                                                                 request.

     5          01/15/21     DeLuise, Kevin           0.3        Respond to potential buyer diligence requests.


 Task Code 5 Subtotal                                 21.1


     6          12/16/20     Probber, Roberta         0.2        Review EF model provided by K. Shah for
                                                                 projections.

     6          12/16/20     DeLuise, Kevin           0.3        Review FY21 and long term projections.




                                                                                                                         13
    20-51066-mar           Doc 242       Filed 01/22/21      Entered 01/22/21 12:55:37                Page 13 of 41
                                                                                                     Invoice Activity
____________________________________________________________________________________________________


     6          12/16/20     Probber, Roberta       1.5        Review EF schedule in projections.


     6          12/17/20     Kaneb, Blair           1.4        Finalize projection model for distribution.


     6          12/18/20     Kaneb, Blair           0.4        Finalize entrance fee projection schedule.


     6          12/18/20     Kaneb, Blair           1.3        Call with R. Probber re: entrance fee projections
                                                               (C. Shandler partial attendance).

     6          12/18/20     Probber, Roberta       1.3        Call with B. Kaneb to discuss entrance fees. C.
                                                               Shandler joined call.

     6          12/22/20     Probber, Roberta       2.1        Review projections for RBC.


     6          01/08/21     Kaneb, Blair           0.7        Update 2021 budget for actual occupancy results.


     6          01/15/21     DeLuise, Kevin         0.4        Review revisions to short and long term cash
                                                               projections re: adjustments to professional fees.

     6          01/15/21     DeLuise, Kevin         0.4        Review and analyze long term cash projections.


 Task Code 6 Subtotal                               10.0


     9          12/16/20     Chesley, Rachel        0.1        Review response to inbound inquiries from
                                                               residents

     9          12/16/20     Rosselet, Sarah        0.2        Address incoming address change inquiry and
                                                               flagging to KCC.

     9          12/16/20     Rosselet, Sarah        0.3        Discuss open resident inquiry and best course of
                                                               action to address.

     9          12/16/20     Rosselet, Sarah        0.4        Review and finalize updated Sale & Bid Procedures
                                                               and sharing for final FTI team review.

     9          12/17/20     Rosselet, Sarah        0.7        Complete final review of all materials ahead of
                                                               weekly call and finalize agenda.

     9          12/17/20     Rosselet, Sarah        1.0        Review responses to inquiries and discuss next
                                                               steps.

     9          12/17/20     Negron, Sabrina        1.6        Review and finalize this week's resident responses
                                                               before weekly communications meeting

     9          12/18/20     Chesley, Rachel        0.2        Review response to inbound inquiries from
                                                               residents

     9          12/18/20     Rosselet, Sarah        0.5        Rescheduling weekly call and recirculating sale
                                                               process note for review.

     9          12/21/20     Rosselet, Sarah        0.3        Discuss scrub list need and coordinate next steps
                                                               with team.




                                                                                                                    14
    20-51066-mar           Doc 242     Filed 01/22/21      Entered 01/22/21 12:55:37                Page 14 of 41
                                                                                                 Invoice Activity
____________________________________________________________________________________________________


    9         12/21/20     Rosselet, Sarah        0.3       Finalize final sale process cover note and
                                                            coordinating with team to share with KCC for
                                                            distribution.
    9         12/21/20     Chesley, Rachel        0.4       Call w/ C. Shandler, S. Rosselet, D. Baldo, S.
                                                            Negron (all FTI) and B. Blalock (HFV) to discuss
                                                            resident inquiries.
    9         12/21/20     Negron, Sabrina        0.4       Finalize and circulate the Sale and Bid Procedure
                                                            Notice cover letter, to be distributed by KCC to the
                                                            creditor matrix.
    9         12/21/20     Negron, Sabrina        0.4       Meeting with FTI, B. Blalock, A. Sterling (HFV)
                                                            and S. Toby (Dykema) to ensure approval of all
                                                            communications materials.
    9         12/21/20     Baldo, Diana           0.4       Attend a weekly check-in call with S. Toby
                                                            (Dykema), B. Blalock, A. Sterling (HFV), and FTI.

    9         12/21/20     Rosselet, Sarah        0.5       Incorporate feedback received via email on sale
                                                            process note.

    9         12/21/20     Baldo, Diana           0.5       Update resident inquiries based on feedback from
                                                            S. Toby (Dykema).

    9         12/21/20     Rosselet, Sarah        0.7       Conduct weekly communications update call and
                                                            finalize inquiry responses for deployment
                                                            accordingly.
    9         12/21/20     Negron, Sabrina        0.7       Implement feedback from S. Toby (Dykema) to
                                                            communications materials circulated ahead of
                                                            weekly call.
    9         12/21/20     Baldo, Diana           1.0       Update a mailing note with edits from S. Toby
                                                            (Dykema) to be sent along with a mailing from
                                                            KCC regarding sale and bid procedures.
    9         12/21/20     Rosselet, Sarah        1.0       Discuss legal changes to documents ahead of
                                                            weekly call and review document updates.

    9         12/23/20     Rosselet, Sarah        0.4       Discuss inquiries received and communications
                                                            approach ahead of holiday weekend.

    9         12/23/20     Baldo, Diana           0.5       Create a document compiling weekend resident
                                                            inquiries.

    9         12/23/20     Rosselet, Sarah        2.0       Discuss sale process advertisement need,
                                                            coordinating with FTI team and advisor group.

    9         12/23/20     Baldo, Diana           2.1       Create two advertisement to market HFV to
                                                            potential buyers to be utilized by Rob Whitlock
                                                            (RBC Capital Markets)
    9         12/24/20     Negron, Sabrina        0.2       Draft preliminary agenda for weekly
                                                            communications meeting

    9         12/24/20     Rosselet, Sarah        0.5       Coordinating with KCC team regarding Bar Date
                                                            Notice mailing, coordinating with team regarding
                                                            next week's agenda.
    9         12/24/20     Negron, Sabrina        0.6       Review first draft of weekly inquiry responses
                                                            before circulating for discussion on weekly
                                                            communications meeting.
    9         12/24/20     Rosselet, Sarah        1.0       Cascade feedback received from advisor group
                                                            regarding sale process advertisements and
                                                            coordinating around logo question.




                                                                                                                   15
   20-51066-mar          Doc 242     Filed 01/22/21     Entered 01/22/21 12:55:37               Page 15 of 41
                                                                                                   Invoice Activity
____________________________________________________________________________________________________


    9         12/24/20     Rosselet, Sarah         1.5       Review sale process advertisement content drafts,
                                                             coordinating with Digital team on creative
                                                             development.
    9         12/24/20     Sperry, Jonathan        2.3       Design and proof web banner ad and print ad to
                                                             specs.

    9         12/27/20     Chesley, Rachel         0.1       Review responses to resident inquiries


    9         12/27/20     Rosselet, Sarah         0.3       Finalize updated inquiry responses ahead of weekly
                                                             call.

    9         12/27/20     Rosselet, Sarah         0.5       Review inquiry responses and call agenda, sharing
                                                             with FTI team for final review.

    9         12/27/20     Rosselet, Sarah         1.0       Review the sale process advertisements,
                                                             coordinating around next turn of drafts with digital
                                                             team.
    9         12/28/20     Chesley, Rachel         0.1       Revise resident inbound inquiry responses


    9         12/28/20     Rosselet, Sarah         0.3       Review advertisement and share with team.


    9         12/28/20     Rosselet, Sarah         0.3       Review updated ads with disclaimer information.


    9         12/28/20     Rosselet, Sarah         0.3       Incorporate edits into ad creative and get draft back
                                                             to RBC for further review.

    9         12/28/20     Rosselet, Sarah         0.3       Send updated ad creative to final review group
                                                             following all changes.

    9         12/28/20     Rosselet, Sarah         0.3       Discuss feedback to inquiry response.


    9         12/28/20     Rosselet, Sarah         0.5       Confirm additional advertisement creative change
                                                             and sharing with digital team.

    9         12/28/20     Rosselet, Sarah         0.5       Finalize inquiry response and circulate with advisor
                                                             groups.

    9         12/28/20     Rosselet, Sarah         1.0       Review latest turn of ad creative and sharing with
                                                             group for review and discuss legal disclaimer issue
                                                             with RBC.
    9         12/28/20     Miller, Erin            1.1       Make design edits to print and banner ads.


    9         12/29/20     Rosselet, Sarah         0.5       Address next round of changes to the advertisement
                                                             creative.

    9         12/29/20     Rosselet, Sarah         0.5       Review next draft of advertisement creative and
                                                             share with RBC team for review.

    9         12/29/20     Miller, Erin            1.0       Make design edits to print and banner ads.


    9         12/30/20     Rosselet, Sarah         0.5       Share final mobile ad with publication.




                                                                                                                     16
   20-51066-mar          Doc 242      Filed 01/22/21     Entered 01/22/21 12:55:37                Page 16 of 41
                                                                                                   Invoice Activity
____________________________________________________________________________________________________


    9         12/30/20     Miller, Erin            0.5       Make design edits to print and banner ads.


    9         12/30/20     Rosselet, Sarah         1.2       Further develop ad creative work following
                                                             feedback.

    9         12/31/20     Rosselet, Sarah         0.5       Discuss final ad sizing needs.


    9         01/04/21     Rosselet, Sarah         0.5       Work with Senior Care Investor publication to
                                                             confirm print ad specifications.

    9         01/05/21     Rosselet, Sarah         0.3       Review KCC call log to ensure no further
                                                             communications development or escalation is
                                                             needed.
    9         01/06/21     Rosselet, Sarah         0.5       Discuss incoming inquiries into questions inbox
                                                             with the FTI team.

    9         01/07/21     Chesley, Rachel         0.2       Review responses to resident inquiries


    9         01/07/21     Rosselet, Sarah         0.3       Discuss inquiry received to the questions inbox and
                                                             agenda for touch base call tomorrow with FTI
                                                             team.
    9         01/07/21     Rosselet, Sarah         0.3       Update inquiry responses following FTI review and
                                                             share with client and legal counsel ahead of weekly
                                                             call.
    9         01/07/21     Rosselet, Sarah         0.5       Review HFV inquiry responses and agenda and
                                                             share with FTI team for final review.

    9         01/07/21     Negron, Sabrina         0.7       Review and circulate the first edited draft of
                                                             weekly resident inquiries and call agenda.

    9         01/07/21     Baldo, Diana            0.7       Create a document of all resident inquiries that
                                                             were submitted to the HFV inbox for the week and
                                                             draft appropriate responses.
    9         01/08/21     Rosselet, Sarah         0.2       Coordinate to cancel weekly touch base call and
                                                             resolve next steps on inquiries.

    9         01/08/21     Baldo, Diana            0.2       Draft a response for a current resident regarding an
                                                             inquiry on HFV's sale process.

    9         01/08/21     Rosselet, Sarah         0.4       Share final resident inquiry response for
                                                             deployment.

    9         01/08/21     Rosselet, Sarah         0.4       Draft response to reporter and confirm with FTI
                                                             team.

    9         01/08/21     Chesley, Rachel         0.5       Call w/ S. Rosselet and C. Shandler (both FTI) to
                                                             discuss strategy for media inquiry response

    9         01/08/21     Rosselet, Sarah         0.5       Conduct touch base call with C. Shandler and R.
                                                             Chesley (FTI) regarding approach to incoming
                                                             media inquiry.
    9         01/08/21     Rosselet, Sarah         0.5       Review incoming media inquiry, respond to
                                                             reporter and coordinate to schedule internal touch
                                                             base call to discuss.
    9         01/11/21     Chesley, Rachel         0.2       Conduct media relations in response to inbound
                                                             inquiry




                                                                                                                    17
   20-51066-mar          Doc 242      Filed 01/22/21     Entered 01/22/21 12:55:37                Page 17 of 41
                                                                                                 Invoice Activity
____________________________________________________________________________________________________


    9         01/11/21     Rosselet, Sarah        0.4       Connect with FTI team regarding the media inquiry
                                                            response and share for final legal review.

    9         01/11/21     Rosselet, Sarah        0.4       Draft and share email with inquiring reporter,
                                                            including statement.

    9         01/11/21     Rosselet, Sarah        0.7       Review Bid Procedures and update proposed media
                                                            statement accordingly.

    9         01/11/21     Rosselet, Sarah        0.8       Coordinate media call tomorrow and discuss
                                                            strategy with FTI team.

    9         01/12/21     Chesley, Rachel        0.2       Call w/ C. Shandler and S. Rosselet (both FTI) to
                                                            prepare for media interview

    9         01/12/21     Rosselet, Sarah        0.2       Execute media prep call with C. Shandler and R.
                                                            Chelsey (FTI).

    9         01/12/21     Rosselet, Sarah        0.3       Review noticing schedule and compile needs/open
                                                            items for FTI team.

    9         01/12/21     Rosselet, Sarah        0.3       Draft recap note for Board regarding media
                                                            activities.

    9         01/12/21     Baldo, Diana           0.3       Compile resident inquiries that were submitted to
                                                            the HFV inbox into a document.

    9         01/12/21     Rosselet, Sarah        0.5       Conduct follow-up activities after media call,
                                                            including recap email to client and advisor group
                                                            and sharing of requested materials with reporter.
    9         01/12/21     Rosselet, Sarah        0.6       Address additional follow-up questions from DFP
                                                            reporter.

    9         01/12/21     Chesley, Rachel        0.7       Conduct background interview with Detroit Free
                                                            Press and S. Rosselet and C. Shandler (both FTI)

    9         01/12/21     Rosselet, Sarah        0.7       Execute media briefing call with DFP reporter, R.
                                                            Chelsey and C. Shandler.

    9         01/13/21     Rosselet, Sarah        0.5       Address DFP follow up inquiry regarding COVID
                                                            cases.

    9         01/14/21     Chesley, Rachel        0.1       Conduct media relations in response to inbound
                                                            inquiry

    9         01/14/21     Rosselet, Sarah        0.3       Review initial materials around the article and
                                                            initial review.

    9         01/14/21     Rosselet, Sarah        0.3       Coordinate with FTI team on reactive resident
                                                            materials.

    9         01/14/21     Rosselet, Sarah        0.3       Update and share follow-up email to client and
                                                            advisor group.

    9         01/14/21     Baldo, Diana           0.3       Draft a set of talking points to be utilized by B.
                                                            Blalock (HFV) on his upcoming segment of "Rock
                                                            with Blalock."
    9         01/14/21     Baldo, Diana           0.3       Draft a holding statement to be utilized by HFV
                                                            leadership in the event that a current resident
                                                            inquires about news articles.




                                                                                                                 18
   20-51066-mar          Doc 242     Filed 01/22/21     Entered 01/22/21 12:55:37               Page 18 of 41
                                                                                                  Invoice Activity
____________________________________________________________________________________________________


    9         01/14/21     Rosselet, Sarah        0.4       Finalize weekly inquiry responses and sharing
                                                            ahead of call tomorrow.

    9         01/14/21     Rosselet, Sarah        0.5       Plan fact-checking call with reporter and discuss
                                                            needs for the call.

    9         01/14/21     Rosselet, Sarah        0.5       Conduct fact checking call with DFP reporter.


    9         01/14/21     Rosselet, Sarah        0.5       Discuss communications plan around story
                                                            publication and compile update email to be used
                                                            following fact checking call.
    9         01/14/21     Baldo, Diana           0.5       Create and draft responses to resident inquiries
                                                            submitted to the HFV questions inbox.

    9         01/14/21     Rosselet, Sarah        0.7       Review weekly inquiry responses and call agenda.


    9         01/14/21     Negron, Sabrina        0.9       Finalize weekly resident inquiry responses to be
                                                            circulated with the agenda ahead of weekly
                                                            communications call.
    9         01/14/21     Negron, Sabrina        1.3       Review first draft of communications in
                                                            anticipation of an article about Henry Ford Village.

    9         01/15/21     Chesley, Rachel        0.2       Conduct media relations in response to inbound
                                                            inquiry

    9         01/15/21     Negron, Sabrina        0.2       Coordinate with KCC the timing and distribution of
                                                            the upcoming Bar Date Notice mailing.

    9         01/15/21     Chesley, Rachel        0.3       Review holding statements and script to provide
                                                            feedback

    9         01/15/21     Baldo, Diana           0.3       Draft a response to a resident inquiry to be sent by
                                                            B. Blalock (HFV).

    9         01/15/21     Chesley, Rachel        0.4       Call with FTI; S. Toby (Dykema); HFV to discuss
                                                            resident inquiry responses, media coverage, and bar
                                                            date noticing strategy.
    9         01/15/21     Rosselet, Sarah        0.4       Update and circulate updated reactive holding
                                                            statements.

    9         01/15/21     Rosselet, Sarah        0.4       Conduct weekly communications call with B.
                                                            Blalock, A. Sterling (HFV), S. Toby (Dykema),
                                                            FTI.
    9         01/15/21     Negron, Sabrina        0.4       Weekly meeting FTI, B. Blalock, A. Sterling
                                                            (HFV) and S. Toby (Dykema) to discuss inbound
                                                            inquiries and upcoming notices.
    9         01/15/21     Baldo, Diana           0.4       Apply edits to talking points drafted for B.
                                                            Blalock's (HFV) upcoming "Rock with Blalock"
                                                            from R. Chesley (FTI).
    9         01/15/21     Baldo, Diana           0.4       Attend weekly check-in with B. Blalock, A.
                                                            Sterling (HFV) FTI, and S. Toby (Dykema).

    9         01/15/21     Rosselet, Sarah        0.6       Finalize and share complete resident inquiry
                                                            response for deployment.

    9         01/15/21     Rosselet, Sarah        0.6       Review and finalize additional resident follow up
                                                            and share for distribution.




                                                                                                                   19
   20-51066-mar          Doc 242     Filed 01/22/21     Entered 01/22/21 12:55:37                Page 19 of 41
                                                                                                    Invoice Activity
____________________________________________________________________________________________________


     9          01/15/21     Negron, Sabrina        0.6        Update existing communications materials in
                                                               response to article about HFV in the Dearborn Free
                                                               Press.
     9          01/15/21     Baldo, Diana           0.7        Draft a "Bar Date" cover letter to be distributed to
                                                               stakeholders.

     9          01/15/21     Rosselet, Sarah        0.8        Complete follow up items from communications
                                                               call.

     9          01/15/21     Rosselet, Sarah        0.9        Review Bar Date Notice cover letter and share for
                                                               further FTI review.

     9          01/15/21     Rosselet, Sarah        1.1        Review DFP article and review reactive resident
                                                               material drafts in context of coverage.

     9          01/15/21     Negron, Sabrina        1.1        Review and update the drafted Bar Date Notice
                                                               cover letter for initial client review.

 Task Code 9 Subtotal                               64.2


     10         12/18/20     Kaneb, Blair           2.2        Attend hearing on bid procedures and sale motion.


     10         12/18/20     Probber, Roberta       2.2        Attend hearing on bid procedures and sale motion.


     10         12/18/20     DeLuise, Kevin         2.2        Attend bid procedures hearing.


 Task Code 10 Subtotal                              6.6


     12         12/22/20     Probber, Roberta       1.0        Weekly update call with counsel and KCC.


     12         12/22/20     DeLuise, Kevin         1.0        Update call with Dykema.


     12         12/29/20     Probber, Roberta       0.6        Weekly update call with counsel.


     12         12/29/20     DeLuise, Kevin         0.6        Weekly update call with Counsel.


     12         01/05/21     Probber, Roberta       1.1        Case update and review meeting.


     12         01/05/21     DeLuise, Kevin         1.1        Status update call with Dykema team to discuss
                                                               open matters.

     12         01/06/21     DeLuise, Kevin         0.1        Call with D Rushing (counsel) to discuss language
                                                               for Dykema declaration re: LOC issue.

     12         01/07/21     Probber, Roberta       0.5        Standing call with counsel to update case status and
                                                               strategy.

     12         01/07/21     DeLuise, Kevin         0.5        Status update call with Counsel to discuss open
                                                               matters.




                                                                                                                      20
    20-51066-mar           Doc 242     Filed 01/22/21      Entered 01/22/21 12:55:37               Page 20 of 41
                                                                                                      Invoice Activity
____________________________________________________________________________________________________


    12          01/08/21     DeLuise, Kevin         0.3        Call with D Rushing re: cure notice.


    12          01/14/21     Probber, Roberta       0.6        Standing update call with counsel and team.


    12          01/14/21     DeLuise, Kevin         0.6        Status update call with Counsel.


    12          01/15/21     DeLuise, Kevin         0.2        Call re: class notice issues discussion with D
                                                               Rushing.

    12          01/15/21     DeLuise, Kevin         0.6        Call with Counsel on identifying vendors for cure
                                                               notice and other matters.

    12          01/15/21     Probber, Roberta       0.9        Call with counsel regarding Plumley settlement.


    12          01/15/21     DeLuise, Kevin         0.9        Call with Counsel regarding Plumley POC and
                                                               notice issues.

 Task Code 12 Subtotal                              10.6


    13          12/16/20     Probber, Roberta       1.0        Participate on bondholder weekly meeting.


    13          12/16/20     DeLuise, Kevin         1.0        Participate on call with Bondholders and
                                                               professionals.

    13          12/30/20     DeLuise, Kevin         0.9        Weekly update call with bondholder
                                                               representatives.

    13          01/06/21     DeLuise, Kevin         1.2        Participate in weekly update call with Bondholder
                                                               representatives to discuss operating results & sale
                                                               process.
    13          01/13/21     Probber, Roberta       0.9        Bondholder call on sales process.


    13          01/13/21     DeLuise, Kevin         0.9        Weekly Bondholder and UCC update call re:
                                                               variance analysis and sales update.

 Task Code 13 Subtotal                              5.9


    14          12/16/20     Kaneb, Blair           1.0        Meet with finance committee re: projections.


    14          12/16/20     Probber, Roberta       1.0        Meeting with finance committee to present budget.


    14          12/17/20     Probber, Roberta       0.4        Semi-weekly catch-up call with management.


    14          01/04/21     Probber, Roberta       0.3        Semi-weekly meeting with management.


    14          01/04/21     DeLuise, Kevin         0.3        Status update meeting with management.




                                                                                                                      21
    20-51066-mar           Doc 242     Filed 01/22/21      Entered 01/22/21 12:55:37                  Page 21 of 41
                                                                                                     Invoice Activity
____________________________________________________________________________________________________


    14          01/11/21     Shapiro, Jill            0.5       Participate on semi-weekly finance call.


    14          01/11/21     Kaneb, Blair             0.5       Participate on finance call with HFV management
                                                                re: case update.

    14          01/11/21     Probber, Roberta         0.5       Semi-weekly update call with management.


    14          01/11/21     DeLuise, Kevin           0.5       Meeting with management on budget and other
                                                                administrative matters.

 Task Code 14 Subtotal                                5.0


    15          12/17/20     DeLuise, Kevin           0.3       Review/analyze Nov 2020 MOR.


    15          12/17/20     Shapiro, Jill            2.2       Continue to prepare November MOR.


    15          12/17/20     Shapiro, Jill            2.8       Prepare November MOR.


    15          12/18/20     DeLuise, Kevin           1.0       Review/analyze data re: Nov 2020 MOR.


    15          12/18/20     Shapiro, Jill            2.8       Prepare November MOR.


    15          12/20/20     Shapiro, Jill            0.8       Participate on call with K. DeLuise re: November
                                                                MOR.

    15          12/20/20     DeLuise, Kevin           0.8       Meeting with J Shapiro re: Nov 2020 MOR.


    15          12/20/20     Shapiro, Jill            1.0       Participate on call with K. DeLuise re: November
                                                                MOR.

    15          12/20/20     DeLuise, Kevin           1.0       Call with J. Shapiro re: MOR.


    15          12/20/20     Shapiro, Jill            2.3       Continue to prepare November MOR.


    15          12/20/20     DeLuise, Kevin           2.5       Review and reconcile top side entries, roll forward
                                                                entries, and post petition PL for November 2020
                                                                MOR.
    15          12/20/20     Shapiro, Jill            2.7       Prepare November MOR.


    15          12/21/20     Shapiro, Jill            0.7       Continue to prepare November MOR.


    15          12/21/20     DeLuise, Kevin           2.3       Finalize Nov 2020 MOR for filing.


    15          12/21/20     Shapiro, Jill            3.4       Prepare November MOR.




                                                                                                                      22
    20-51066-mar           Doc 242       Filed 01/22/21     Entered 01/22/21 12:55:37               Page 22 of 41
                                                                                                       Invoice Activity
____________________________________________________________________________________________________


    15          01/13/21     Shapiro, Jill            0.8        Prepare December MOR.


 Task Code 15 Subtotal                                27.4


    16          12/16/20     DeLuise, Kevin           0.3        Call with D. Rushing re: amendments to Schedule
                                                                 G.

    16          12/17/20     DeLuise, Kevin           0.3        Research Schedule G amendment.


    16          12/18/20     DeLuise, Kevin           0.1        Review Schedule G amendments.


    16          12/21/20     DeLuise, Kevin           0.5        Revise and update schedule G.


    16          12/22/20     DeLuise, Kevin           0.6        Schedule G updates.


    16          12/29/20     Probber, Roberta         0.1        Review leases in Schedule G.


    16          12/29/20     DeLuise, Kevin           0.1        Schedule G updates.


 Task Code 16 Subtotal                                2.0


    18          12/16/20     DeLuise, Kevin           0.3        Read Comerica objection to bid procedures.


    18          12/16/20     Imhoff, Dewey            0.5        Provide team with feedback re: KEIP.


    18          12/17/20     Imhoff, Dewey            0.5        Work on KEIP metrics.


    18          12/18/20     Imhoff, Dewey            0.5        Review KEIP materials and provide comments to
                                                                 team.

    18          12/21/20     Imhoff, Dewey            0.6        Call with R. Probber and C. Shandler re: KEIP.


    18          12/21/20     Probber, Roberta         0.6        Call with D. Imhoff and C. Shandler on KEIP
                                                                 targets and structure.

    18          12/21/20     DeLuise, Kevin           0.6        Call with Team re: KEIP milestones.


    18          12/21/20     Imhoff, Dewey            1.4        Work on KEIP metrics.


    18          12/22/20     Probber, Roberta         0.4        Call with C. Shandler regarding projections and
                                                                 KEIP.

    18          12/22/20     DeLuise, Kevin           0.5        Call with Team re: KEIP milestones.




                                                                                                                     23
    20-51066-mar           Doc 242       Filed 01/22/21      Entered 01/22/21 12:55:37              Page 23 of 41
                                                                                                     Invoice Activity
____________________________________________________________________________________________________


    18        12/22/20     Imhoff, Dewey            1.0       Work on incentive and retention plan


    18        12/22/20     Probber, Roberta         1.4       Review KEIP metrics from D. Imhoff.


    18        12/23/20     Probber, Roberta         2.6       Compile monthly and quarterly information to
                                                              determine KERP targets.

    18        12/28/20     DeLuise, Kevin           0.5       Read draft order on final cash management motion.


    18        12/31/20     Imhoff, Dewey            0.5       Work on incentive and retention plan.


    18        01/04/21     Probber, Roberta         0.5       Review and provide changes to supplemental
                                                              declaration of Chad Shandler.

    18        01/06/21     Imhoff, Dewey            1.5       Work on incentive and retention plan


    18        01/07/21     DeLuise, Kevin           0.2       Review emails and updates to KEIP analysis.


    18        01/07/21     DeLuise, Kevin           0.3       Review final draft of cash management motion.


    18        01/07/21     Probber, Roberta         0.4       Review supplemental declaration.


    18        01/07/21     Imhoff, Dewey            0.5       Work on incentive and retention plan


    18        01/08/21     Shapiro, Jill            0.2       Update KEIP analysis.


    18        01/08/21     Probber, Roberta         0.2       Review KEIP presentation.


    18        01/08/21     Probber, Roberta         0.4       Meeting with FTI team regarding KEIP.


    18        01/08/21     DeLuise, Kevin           0.4       Regroup call with FTI team re: KEIP analysis.


    18        01/08/21     Kaneb, Blair             0.5       Call with R Probber re KEIP targets to be
                                                              incorporated in 2021 projections.

    18        01/08/21     Probber, Roberta         0.5       Calls with B. Kaneb regarding KEIP and cost
                                                              assumptions.

    18        01/08/21     Shapiro, Jill            0.6       Call with R. Probber re: KEIP presentation.


    18        01/08/21     Probber, Roberta         0.6       Meeting with J. Shapiro to design and review
                                                              metric tables in KEIP presentation.

    18        01/08/21     Probber, Roberta         0.6       Update exhibits for supplemental declaration.




                                                                                                                   24
   20-51066-mar          Doc 242       Filed 01/22/21     Entered 01/22/21 12:55:37              Page 24 of 41
                                                                                                     Invoice Activity
____________________________________________________________________________________________________


    18        01/08/21     Imhoff, Dewey            1.5       Work on incentive and retention plan


    18        01/09/21     Probber, Roberta         0.2       Review KEIP target spreadsheet.


    18        01/09/21     Shapiro, Jill            0.7       Update KEIP analysis.


    18        01/09/21     Shapiro, Jill            1.5       Participate on call with R. Probber re: KEIP
                                                              analysis.

    18        01/09/21     Probber, Roberta         1.5       Meeting with J. Shapiro on KEIP presentation and
                                                              calculations.

    18        01/11/21     Probber, Roberta         0.2       Review KEIP table provided to D. Imhoff.


    18        01/11/21     Shapiro, Jill            0.4       Update KEIP analysis.


    18        01/11/21     Imhoff, Dewey            0.5       Work on incentive and retention plan


    18        01/11/21     Imhoff, Dewey            0.5       Call with J Shapiro and R Probber re: KEIP.


    18        01/11/21     Shapiro, Jill            0.9       Participate on call with D. Imhoff and R. Probber
                                                              re: KEIP.

    18        01/11/21     Shapiro, Jill            0.9       Participate on call with R. Probber re: KEIP
                                                              updates.

    18        01/11/21     Probber, Roberta         0.9       Call with J. Shapiro to revisit KEIP metrics per
                                                              discussion with D. Imhoff.

    18        01/11/21     Probber, Roberta         0.9       Meeting with D. Imhoff and J. Shapiro on KEIP
                                                              metrics.

    18        01/12/21     DeLuise, Kevin           0.3       Read final draft of cash management system order.


    18        01/12/21     DeLuise, Kevin           0.3       Review KEIP presentation and revised deck.


    18        01/12/21     Shapiro, Jill            0.5       Call with R. Probber re: KEIP presentation.


    18        01/12/21     Probber, Roberta         0.5       Call with J. Shapiro to review KEIP presentation.


    18        01/12/21     Shapiro, Jill            0.9       Prepare update to KEIP analysis.


    18        01/12/21     Imhoff, Dewey            1.0       Work on incentive and retention plan


    18        01/13/21     Shapiro, Jill            0.2       Update KEIP analysis.




                                                                                                                   25
   20-51066-mar          Doc 242       Filed 01/22/21     Entered 01/22/21 12:55:37               Page 25 of 41
                                                                                                        Invoice Activity
____________________________________________________________________________________________________


    18          01/13/21     Imhoff, Dewey            1.0        Work on incentive and retention plan


    18          01/15/21     DeLuise, Kevin           0.3        Review revisions to KEIP presentation.


    18          01/15/21     Shapiro, Jill            0.4        Update KEIP analysis.


    18          01/15/21     Imhoff, Dewey            1.5        Work on incentive and retention plan


 Task Code 18 Subtotal                                36.8


    20          12/16/20     Shapiro, Jill            0.4        Prepare budget to actual reporting for week ended
                                                                 12/13.

    20          12/16/20     Kaneb, Blair             0.5        Update occupancy tracker.


    20          12/18/20     DeLuise, Kevin           0.1        Respond to UCC information request re: insurance
                                                                 policies.

    20          12/18/20     Shapiro, Jill            0.2        Compile insurance policies to be provided to the
                                                                 UCC.

    20          12/18/20     Shapiro, Jill            0.3        Participate on call with K. DeLuise re: budget to
                                                                 actual.

    20          12/18/20     Probber, Roberta         0.3        Review budget to actual.


    20          12/18/20     DeLuise, Kevin           1.2        Review budget vs actual we 12/13. Test variance
                                                                 explanations.

    20          12/18/20     Shapiro, Jill            2.5        Prepare updates to budget to actual reporting for
                                                                 the week ending 12/13.

    20          12/20/20     Shapiro, Jill            0.2        Prepare budget to actual reporting for the week
                                                                 ending 12/13.

    20          12/21/20     DeLuise, Kevin           0.2        Review/analyze budget vs actual analysis for we
                                                                 12/13.

    20          12/21/20     Probber, Roberta         0.5        Discussion with C. Shandler on entrance fees.


    20          12/21/20     Shapiro, Jill            1.3        Prepare updates to budget to actual reporting for
                                                                 the week ended 12/13.

    20          12/21/20     Shapiro, Jill            1.5        Prepare budget to actual reporting for the week
                                                                 ended 12/20.

    20          12/22/20     Shapiro, Jill            0.3        Prepare occupancy tracker.


    20          12/22/20     Shapiro, Jill            0.4        Participate on call with R. Probber re: budget to
                                                                 actual reporting for the week ended 12/20.




                                                                                                                      26
    20-51066-mar           Doc 242       Filed 01/22/21      Entered 01/22/21 12:55:37                Page 26 of 41
                                                                                                    Invoice Activity
____________________________________________________________________________________________________


    20        12/22/20     Shapiro, Jill            0.5       Participate on call with K. DeLuise re: budget to
                                                              actual reporting for the week ended 12/20.

    20        12/22/20     Shapiro, Jill            0.5       Finalize budget to actual reporting for the week
                                                              ended 12/13.

    20        12/22/20     DeLuise, Kevin           0.9       Analyze budget to actual results for we 12.20.


    20        12/22/20     DeLuise, Kevin           1.0       Review/analyze Budget v Actual we 12.13.


    20        12/22/20     Shapiro, Jill            1.4       Continue to prepare budget to actual reporting for
                                                              the week ended 12/20.

    20        12/22/20     Shapiro, Jill            2.8       Prepare budget to actual reporting for the week
                                                              ended 12/20.

    20        12/23/20     Shapiro, Jill            0.2       Prepare occupancy tracker.


    20        12/23/20     Shapiro, Jill            0.3       Review budget to actual reporting in connection
                                                              with potential updates for cash budget.

    20        12/23/20     Shapiro, Jill            0.5       Finalize budget to actual reporting for the week
                                                              ended 12/20.

    20        12/23/20     Shapiro, Jill            0.6       Participate on call with R. Probber re: budget to
                                                              actual reporting and occupancy tracker.

    20        12/23/20     Probber, Roberta         0.6       Calls with J. Shapiro regarding occupancy trends
                                                              and information received from Debtor and budget
                                                              to actuals.
    20        12/28/20     Shapiro, Jill            0.1       Prepare occupancy tracker.


    20        12/28/20     DeLuise, Kevin           0.3       Review and edit occupancy statistics.


    20        12/28/20     DeLuise, Kevin           0.4       Review and edit budget v actual professional
                                                              estimates.

    20        12/28/20     DeLuise, Kevin           0.5       Review and edit budget v actual WE 12/27.


    20        12/28/20     Probber, Roberta         1.0       Update budget to actual reporting.


    20        12/28/20     Shapiro, Jill            4.2       Prepare budget to actual reporting for the week
                                                              ended 12/27.

    20        12/29/20     Shapiro, Jill            0.2       Review agreements and leasing contracts.


    20        12/29/20     Probber, Roberta         0.2       Review budget to actual draft.


    20        12/29/20     DeLuise, Kevin           0.8       Review Budget v Actual and occupancy for WE
                                                              12/27.




                                                                                                                   27
   20-51066-mar          Doc 242       Filed 01/22/21     Entered 01/22/21 12:55:37                Page 27 of 41
                                                                                                    Invoice Activity
____________________________________________________________________________________________________


    20        12/29/20     Shapiro, Jill            0.9       Prepare budget to actual reporting for the week
                                                              ended 12/27.

    20        01/05/21     Shapiro, Jill            0.4       Prepare occupancy tracker.


    20        01/05/21     Shapiro, Jill            0.7       Prepare NOA tracker.


    20        01/05/21     Probber, Roberta         0.7       Review budget to actual report.


    20        01/05/21     Shapiro, Jill            0.9       Continue to prepare budget to actual reporting for
                                                              the week ended 1/3.

    20        01/05/21     Kaneb, Blair             0.9       Review budget versus actual results and provide
                                                              comments to team.

    20        01/05/21     Shapiro, Jill            1.2       Incorporate updates to budget to actual reporting re:
                                                              team comments.

    20        01/05/21     DeLuise, Kevin           1.4       Review budget v actual analysis for the we
                                                              1/3/2021.

    20        01/05/21     Shapiro, Jill            3.5       Prepare budget to actual reporting for the week
                                                              ended 1/3.

    20        01/07/21     Shapiro, Jill            0.3       Update NOA tracker.


    20        01/07/21     Shapiro, Jill            1.6       Review budget to actual variances re: potential
                                                              permanent variances.

    20        01/11/21     Shapiro, Jill            0.2       Prepare occupancy tracker.


    20        01/11/21     DeLuise, Kevin           0.9       Review and edit budget vs actual for the we
                                                              1/10/21 to identify permanent variances.

    20        01/11/21     Shapiro, Jill            1.3       Review budget to actuals re: potential permanent
                                                              variances.

    20        01/11/21     Shapiro, Jill            3.1       Prepare variance reporting for the week ended 1/10.


    20        01/12/21     Shapiro, Jill            0.3       Update occupancy tracker.


    20        01/12/21     DeLuise, Kevin           0.5       Review & edit Budget vs Actual we 1/10/21.


    20        01/12/21     Shapiro, Jill            0.8       Participate on call with K. DeLuise, R. Probber,
                                                              and B. Kaneb re: variance reporting for the week
                                                              ended 1/10.
    20        01/12/21     Kaneb, Blair             0.8       Participate on call with team re: budget to actual
                                                              reporting.

    20        01/12/21     Probber, Roberta         0.8       Meeting with B. Kaneb, J. Shapiro and K. DeLuise
                                                              regarding budget versus actual report.




                                                                                                                      28
   20-51066-mar          Doc 242       Filed 01/22/21     Entered 01/22/21 12:55:37                Page 28 of 41
                                                                                                       Invoice Activity
____________________________________________________________________________________________________


    20          01/12/21     DeLuise, Kevin           0.8        Meet with FTI Team to review Budget v Actual
                                                                 results.

    20          01/12/21     Shapiro, Jill            1.0        Update variance reporting for the week ended 1/10.


    20          01/15/21     Shapiro, Jill            0.1        Participate on call with K. DeLuise re: AP Aging.


    20          01/15/21     Shapiro, Jill            0.2        Participate on call with K. DeLuise re: AP aging.


    20          01/15/21     Shapiro, Jill            0.2        Participate on call with K. Shah re: AP aging.


    20          01/15/21     Shapiro, Jill            0.4        Participate on call with K. DeLuise re: AP aging
                                                                 analysis.

    20          01/15/21     DeLuise, Kevin           0.8        Analyze post petition AP aging.


    20          01/15/21     Shapiro, Jill            1.7        Prepare analysis re: AP aging.


 Task Code 20 Subtotal                                53.3


    22          12/16/20     Shapiro, Jill            1.6        Prepare creditor matrix reconciliation.


    22          12/17/20     Shapiro, Jill            0.3        Prepare creditor matrix reconciliation.


    22          12/17/20     Shapiro, Jill            0.8        Participate on call with R. Probber re: creditor
                                                                 matrix reconciliation.

    22          12/17/20     Probber, Roberta         0.8        Review creditor matrix with J. Shapiro.


    22          12/18/20     Shapiro, Jill            0.2        Review creditor matrix reconciliation.


    22          12/30/20     DeLuise, Kevin           0.4        Review One Care re: 503b9 exposure.


    22          01/04/21     Probber, Roberta         0.3        Review personal injury suit filed and research
                                                                 parties in filed law suit.

    22          01/05/21     DeLuise, Kevin           0.3        Call with State of MI AG to discuss assumption of
                                                                 Medicaid agreement.

    22          01/07/21     DeLuise, Kevin           0.2        Update IRS claim schedule for Cares Act deferral
                                                                 POC reconciliation.

    22          01/07/21     DeLuise, Kevin           0.5        Review data and support from Sysco to reconcile
                                                                 PACA claim.

    22          01/07/21     DeLuise, Kevin           0.6        Reconcile PACA claim to HFV pre-petition
                                                                 invoices.




                                                                                                                      29
    20-51066-mar           Doc 242       Filed 01/22/21      Entered 01/22/21 12:55:37                Page 29 of 41
                                                                                                     Invoice Activity
____________________________________________________________________________________________________


    22        01/08/21     DeLuise, Kevin           0.1       Read proposed response to OneCare re: prep-
                                                              petition claim.

    22        01/08/21     Probber, Roberta         0.3       Review A/P information in anticipation of Cure
                                                              notice.

    22        01/08/21     DeLuise, Kevin           0.3       Establish scope and parameters cure analysis.


    22        01/11/21     DeLuise, Kevin           0.2       Respond to questions regarding treatment of POC
                                                              recipients.

    22        01/11/21     Shapiro, Jill            0.4       Prepare cure notice exhibit.


    22        01/11/21     DeLuise, Kevin           0.6       Work on identifying vendors for cure notice and
                                                              desired contact disclosures.

    22        01/11/21     Probber, Roberta         0.7       Finalize resident/Plumley schedules.


    22        01/11/21     Probber, Roberta         0.8       Review Plumley participants included in Schedule
                                                              F per counsel's request.

    22        01/11/21     Probber, Roberta         1.0       Confirm resident claims included in schedule F


    22        01/12/21     DeLuise, Kevin           0.1       Review and sign off on final Sysco PACA claim
                                                              stipulation.

    22        01/12/21     DeLuise, Kevin           0.4       Read One Care motion to determine post petition
                                                              extent of claim.

    22        01/12/21     DeLuise, Kevin           0.4       Call with One Care counsel re: characterizing pre
                                                              to post claims asserted.

    22        01/12/21     Shapiro, Jill            1.4       Prepare cure notice exhibit.


    22        01/13/21     DeLuise, Kevin           0.1       Respond to creditor inquiries re: filing POC's.


    22        01/13/21     DeLuise, Kevin           0.2       Review claims register and docket.


    22        01/14/21     Shapiro, Jill            0.2       Prepare cure notice exhibit.


    22        01/14/21     DeLuise, Kevin           0.4       Continued work on identifying vendors for cure
                                                              notice and desired contact disclosures.

    22        01/14/21     DeLuise, Kevin           0.8       Calls and discussions regarding treatment of
                                                              Plumley class and other creditors.

    22        01/15/21     Probber, Roberta         0.5       Call with company regarding beneficiary
                                                              information to be collected.

    22        01/15/21     Shapiro, Jill            0.6       Participate on call with K. Shah and K. DeLuise re:
                                                              cure notice exhibit.




                                                                                                                    30
   20-51066-mar          Doc 242       Filed 01/22/21     Entered 01/22/21 12:55:37                Page 30 of 41
                                                                                                      Invoice Activity
____________________________________________________________________________________________________


    22          01/15/21     Shapiro, Jill            0.6        Participate on call with K. DeLuise re: cure notice
                                                                 exhibit.

    22          01/15/21     DeLuise, Kevin           0.6        Work on identifying vendors for cure notice and
                                                                 desired contact disclosures.

 Task Code 22 Subtotal                                16.7


    34          12/23/20     Probber, Roberta         0.2        Address conflict check questions.


 Task Code 34 Subtotal                                0.2


    35          12/17/20     Probber, Roberta         0.1        Correspondence team regarding hours and fees
                                                                 input.

    35          12/17/20     Hellmund-Mora,           1.2        Prepare the Nov. 16 - Dec. 15th fee application.
                             Marili

    35          12/18/20     Hellmund-Mora,           0.6        Prepare the Nov. 16 - Dec. 15th fee application.
                             Marili

    35          12/18/20     Kaneb, Blair             3.7        Prepare bill through 12/15.


    35          12/21/20     DeLuise, Kevin           0.2        Review draft of interim compensation procedures.


    35          12/22/20     Shapiro, Jill            0.7        Prepare November 16 - December 15 bill.


    35          12/23/20     Shapiro, Jill            0.7        Prepare November 16 - December 15 bill.


    35          12/28/20     Probber, Roberta         0.8        Review invoice.


    35          12/28/20     DeLuise, Kevin           1.2        Review and edit Dec 2020 invoice.


    35          01/05/21     Probber, Roberta         0.1        Review changes to invoice.


    35          01/05/21     DeLuise, Kevin           0.5        Review and edit Dec 2020 invoice.


    35          01/05/21     Probber, Roberta         0.6        Prepare rate schedule for counsel.


    35          01/05/21     Shapiro, Jill            1.8        Update invoice for the month ended December 15.


    35          01/06/21     Shapiro, Jill            0.4        Update invoice for the month ended December 15.


    35          01/06/21     DeLuise, Kevin           1.2        Review updates and edit Dec 2020 invoice.




                                                                                                                       31
    20-51066-mar           Doc 242       Filed 01/22/21      Entered 01/22/21 12:55:37                Page 31 of 41
                                                                                                     Invoice Activity
____________________________________________________________________________________________________


    35          01/07/21     Shapiro, Jill            0.3        Finalize invoice for the month ended December 15.


    35          01/07/21     DeLuise, Kevin           0.5        Review revised Dec 2020 invoice for late time
                                                                 entries.

    35          01/09/21     Shapiro, Jill            0.4        Prepare billing guidelines.


 Task Code 35 Subtotal                                15.0


 Grand                                               362.0
 Total




                                                                                                                     32
    20-51066-mar           Doc 242       Filed 01/22/21      Entered 01/22/21 12:55:37             Page 32 of 41
                                                                                  Invoice Activity
____________________________________________________________________________________________________




                SUMMARY OF CRO HOURS




                                                                                                   33
   20-51066-mar      Doc 242     Filed 01/22/21   Entered 01/22/21 12:55:37       Page 33 of 41
                                                                                             Invoice Activity
____________________________________________________________________________________________________


                               SUMMARY OF CRO HOURS BY TASK
                        DECEMBER 16, 2020 THROUGH JANUARY 15, 2021


   Task                                                                              Total
   Code                                Task Description                              Hours

     1     Situation Assessment/Develop Work Plan                                          0.5

     2     Project Monitoring & Supervision                                                0.7

     3     Cash Forecasting/Treasury Management                                            4.5

     5     Asset Monetization/M&A/Refinancing                                             10.1

     6     Valuation and Related Matters                                                   4.3

     9     General Case Strategy Meetings/Administration                                   5.1

    10     Prepare for and Attend Court Hearings                                           4.0

    12     Communications/Meetings with Counsel                                           15.5

    13     Communications/Meetings with Secured Creditors                                  5.7

    14     Communications/Meetings with Other Parties                                     11.0

    15     Monthly Operating Reports                                                       0.5

    18     Assistance with Miscellaneous Motions                                           6.5

    20     Other Reporting                                                                 1.4

    22     Claims Management, Reconciliation and Resolution                                1.7

    34     Retention Matters                                                               0.5

    35     Billing/Staffing Reports                                                        1.5
           GRAND TOTAL                                                                    73.5




                                                                                                            34
   20-51066-mar         Doc 242        Filed 01/22/21         Entered 01/22/21 12:55:37     Page 34 of 41
                                                                                                     Invoice Activity
____________________________________________________________________________________________________


                                     DETAIL OF CRO TIME ENTRIES
                            DECEMBER 16, 2020 THROUGH JANUARY 15, 2021
   Task
                Date       Hours                                         Activity
  Category
     1         01/04/21     0.5      Conference call with FTI team re: work to perform.

     2         12/17/20     0.2      Review staffing agreement.

     2         12/28/20     0.3      Respond to regulatory questions.

     2         01/07/21     0.2      Review board email.

     3         12/30/20     0.2      Review escrow accounting.

     3         01/07/21     0.4      Meeting with team re: cash flow.

     3         01/08/21     1.5      Meeting with team to review cash flow forecast and 2021 budget.

     3         01/11/21     1.0      Meeting with team to review 13-week cash flow forecast and revised 2021
                                     budget.
     3         01/13/21     0.5      Review and revise cash flow forecast.

     3         01/14/21     0.2      Discussion with K. DeLuise re: LOC UIA issue.

     3         01/15/21     0.7      Review and revised next cash collateral budget and long-term cash flow forecast.

     5         12/16/20     0.3      Respond to questions on NDA.

     5         12/16/20     0.5      Review revised bid and sale procedures.

     5         12/17/20     0.3      Discussion with interested party.

     5         12/17/20     0.5      Review final bid procedures.

     5         12/17/20     0.5      Review CIM.

     5         12/18/20     0.3      Execute NDA's.

     5         12/22/20     0.3      Execute NDA's.

     5         12/22/20     0.5      Discussion with RBC.

     5         12/23/20     0.2      Review scorecard.

     5         12/23/20     0.3      Address sale process advertising.

     5         12/23/20     0.3      Execute NDA's.

     5         12/24/20     0.2      Review and execute sales ad agreement.

     5         12/24/20     0.4      Respond to questions on sales ad for publication and review draft ad.

     5         12/27/20     0.2      Respond to questions on sales ad for publication.




                                                                                                                        35
   20-51066-mar        Doc 242     Filed 01/22/21        Entered 01/22/21 12:55:37                  Page 35 of 41
                                                                                                 Invoice Activity
____________________________________________________________________________________________________


     5         12/29/20     1.0     Review draft asset purchase agreement.

     5         12/30/20     0.3     Review scorecard.

     5         12/31/20     0.5     Review draft of sales tour video.

     5         01/05/21     0.3     Review weekly scorecard update.

     5         01/05/21     0.5     Conference call with videographer.

     5         01/05/21     0.7     Review bondholder counsel comments to APA draft.

     5         01/06/21     0.5     Review revised APA.

     5         01/07/21     0.3     Review final tour video.

     5         01/11/21     0.2     Discussion with D. Fields re: status of sale process.

     5         01/12/21     0.2     Review scorecard.

     5         01/12/21     0.3     Review bid procedures letter.

     5         01/13/21     0.5     Discussion with interested party.

     6         12/18/20     1.0     Review CIM projections assumptions.

     6         12/21/20     1.5     Review long term projection assumptions and discuss with team.

     6         12/22/20     1.0     Address long-term projection assumptions.

     6         12/23/20     0.5     Review projections for CIM.

     6         01/07/21     0.3     Review occupancy changes.

     9         12/16/20     0.5     Participate on Resident TV interview.

     9         12/16/20     0.8     Review resident communication summary.

     9         12/21/20     0.5     Review draft correspondence with residents.

     9         12/21/20     0.5     Meeting to review correspondence with residents.

     9         12/28/20     0.4     Respond to resident questions.

     9         01/08/21     0.4     Meeting with communications team re: press reach out.

     9         01/08/21     1.0     Review resident communication and provide comments.

     9         01/14/21     0.5     Discussion with reporter from DFP.

     9         01/15/21     0.5     Weekly meeting with management and communications team.

     10        12/16/20     0.5     Prepare for bid and sales procedures hearing.




                                                                                                                36
   20-51066-mar       Doc 242     Filed 01/22/21         Entered 01/22/21 12:55:37              Page 36 of 41
                                                                                             Invoice Activity
____________________________________________________________________________________________________


     10        12/17/20     1.5     Prepare for bid and sale procedure hearing.

     10        12/18/20     2.0     Attend hearing on sale and bid procedures.

     12        12/16/20     1.7     Discussion with counsel.

     12        12/17/20     0.8     Discussions with counsel.

     12        12/18/20     1.0     Discussion with counsel.

     12        12/22/20     1.0     Discussion with counsel.

     12        12/29/20     1.5     Discussion with counsel.

     12        12/30/20     0.5     Discussion with counsel.

     12        01/04/21     1.0     Discussion with counsel.

     12        01/05/21     1.5     Discussions with counsel.

     12        01/06/21     0.5     Conference call with counsel.

     12        01/07/21     1.0     Discussion with counsel.

     12        01/11/21     1.0     Discussions with counsel.

     12        01/12/21     1.0     Discussion with counsel.

     12        01/13/21     0.5     Conference call with counsel and B. Blalock.

     12        01/13/21     1.0     Discussion with counsel.

     12        01/14/21     0.5     Discussion with counsel.

     12        01/15/21     1.0     Discussion with counsel.

     13        12/16/20     1.0     Weekly call with bondholder professionals.

     13        12/23/20     1.0     Weekly call with bondholder professionals.

     13        12/30/20     1.0     Weekly conference call with Bondholder counsel and FA.

     13        01/06/21     1.1     Weekly conference call with Bondholder professionals.

     13        01/07/21     0.3     Discussion with A. Turnbull.

     13        01/07/21     0.5     Conference call with bondholder counsel re: Comerica.

     13        01/13/21     0.8     Weekly conference call with bondholder professionals.

     14        12/16/20     0.8     Attend finance committee meeting.

     14        12/17/20     0.5     Weekly executive team meeting.




                                                                                                             37
   20-51066-mar       Doc 242     Filed 01/22/21        Entered 01/22/21 12:55:37            Page 37 of 41
                                                                                                    Invoice Activity
____________________________________________________________________________________________________


     14        12/21/20     0.3     Semi-weekly management meeting.

     14        12/21/20     0.3     Review correspondence with Michigan Department of Health.

     14        12/22/20     0.5     Address UCC questions regarding collection efforts of past residents.

     14        12/22/20     0.5     Address UCC resident questions.

     14        01/04/21     0.5     Semi-weekly management call.

     14        01/05/21     0.5     Conference call with Michigan Department of Health.

     14        01/05/21     1.0     Attend finance committee meeting.

     14        01/06/21     0.5     Conference call with counsel and U.S. Trustee.

     14        01/07/21     0.5     Meeting with LARA regulators.

     14        01/07/21     1.0     Weekly executive leadership call.

     14        01/08/21     1.0     Conference call with D. Fields, S.Tobey, and E. Walker.

     14        01/11/21     0.3     Semi-weekly management meeting.

     14        01/12/21     0.7     Discussion with Detroit Free Press and related responses.

     14        01/14/21     0.3     Semi-weekly management call.

     14        01/14/21     0.8     Weekly leadership meeting.

     14        01/15/21     1.0     Finance Committee meeting.

     15        12/21/20     0.5     Review monthly operating report.

     18        12/17/20     0.5     Review draft declaration re: resident communication.

     18        12/21/20     0.8     Meeting to review potential KEIP.

     18        12/22/20     0.4     Review KEIP targets and discuss with R. Probber.

     18        12/23/20     0.4     Review revised cash management motion.

     18        12/24/20     0.3     Review draft KEIP targets.

     18        12/28/20     0.4     Respond to questions on cash management order.

     18        01/05/21     0.7     Develop KEIP targets.

     18        01/06/21     0.3     Review bondholder comments to PPP motion.

     18        01/08/21     0.3     Finalize cash collateral order.

     18        01/08/21     0.5     Meeting with team re: KEIP.




                                                                                                                   38
   20-51066-mar       Doc 242     Filed 01/22/21         Entered 01/22/21 12:55:37                 Page 38 of 41
                                                                                          Invoice Activity
____________________________________________________________________________________________________


     18        01/11/21     0.5     Address questions on development of KEIP.

     18        01/12/21     0.5     Revise KEIP presentation.

     18        01/13/21     0.3     Review PPP response to Comerica.

     18        01/13/21     0.3     Review KEIP presentation.

     18        01/14/21     0.3     Review response to Comerica motion.

     20        12/21/20     0.4     Review weekly variance report and provide comments.

     20        12/23/20     0.2     Review occupancy.

     20        12/29/20     0.3     Review weekly cash variance reporting.

     20        01/05/21     0.3     Review weekly cash variance report.

     20        01/12/21     0.2     Review cash variance report.

     22        12/16/20     0.5     Review LCS payment analysis.

     22        12/17/20     0.3     Review Comerica objection to bid procedures.

     22        01/08/21     0.3     Review cure notice.

     22        01/08/21     0.3     Review stipulation re: PACA claim.

     22        01/08/21     0.3     Finalize vendor communication re: claim.

     34        01/07/21     0.3     Review supplemental disclosure.

     34        01/08/21     0.2     Finalize supplement declaration.

     35        01/05/21     0.7     Review December invoice and provide comments.

     35        01/06/21     0.5     Review fee statement for 11/16-12/15.

     35        01/07/21     0.3     Finalize fee statement for 11/16-12/15.




                                                                                                          39
   20-51066-mar       Doc 242     Filed 01/22/21          Entered 01/22/21 12:55:37       Page 39 of 41
                                                                                  Invoice Activity
____________________________________________________________________________________________________




                 SUMMARY OF EXPENSES




                                                                                                   40
   20-51066-mar      Doc 242     Filed 01/22/21   Entered 01/22/21 12:55:37       Page 40 of 41
                                                                                  Invoice Activity
____________________________________________________________________________________________________


                                  SUMMARY OF EXPENSES
                          DECEMBER 16, 2020 THROUGH JANUARY 15, 2021

None




                                                                                                   41
   20-51066-mar      Doc 242     Filed 01/22/21   Entered 01/22/21 12:55:37       Page 41 of 41
